DETAILED ACTION

Allowable Subject Matter
Claims 1-4 and 10-11 allowed.

As per claim 1, the prior art Suzuki (US 2016/0373033) discloses a step of calculating, by the one or more processors, a basic loop voltage waveform in a power supply unit based on a coil induced voltage waveform and the coil current waveform data used as the input data by using a circuit equation in a power supply circuit (see paragraphs 0090-0106); and
a step of obtaining, by the one or more processors, a power supply voltage waveform based on the basic loop voltage waveform (see paragraphs 0090-0106); and
a step of driving the electromagnetic device in accordance with the obtained power supply voltage waveform (see Abstract and paragraphs 0090-0106). 

The prior art Miyata (US 2011/0144959) discloses a step of reading, into a computer, input data including discretized data for solving a differential equation, and control data for controlling an analysis process in which coil current waveform data is included performing transient analysis of a current in relation to input design and control data (see Abstract and paragraphs 0018, 0019, and 0023-0030). 


However, the prior art fails to disclose the particular combination of a method for analyzing a circuit coupled magnetic field, the method comprising:
a step of reading, into a computer, input data including discretized data for numerically solving a differential equation, and control data for controlling an analysis process in which coil current waveform data is included;
a step of obtaining, by one or more processors, a coil induced voltage waveform by performing a transient magnetic field analysis, wherein the coil current waveform data is taken as a given condition by using the input data;
a step of calculating, by the one or more processors, a basic loop voltage waveform in a power supply unit based on the coil induced voltage waveform and the coil current waveform data used as the input data by using a circuit equation in a power supply circuit; 
a step of calculating, by the one or more processors, a power supply voltage waveform based on the basic loop voltage waveform; 
a step of obtaining, by the one or more processors, a power supply voltage basic sine wave voltage component based on the power supply voltage waveform; 
a step of inputting the power supply voltage basic sine wave voltage component as a power supply voltage waveform;
a step of obtaining a steady coil current waveform by performing a circuit coupled magnetic field analysis by using an initial value of the coil current waveform input as the control data; and 
a step of driving the electromagnetic device in accordance with the obtained steady coil current waveform.
Dependent claims 2-4 and 10-11 are allowable due to their dependency upon allowable independent claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J DALBO/Primary Examiner, Art Unit 2865